Appleton, C. J.
By R. S. c. 24, § 27, the overseers of the poor are required “to send a written notice, signed by one or more of them, stating the facts respecting a person chargeable in their town, to overseers of the town where his settlement is alleged to be, requesting them to remove him,” etc. The first three notices were signed by the city clerk, who had no more authority to give them than any other inhabitant. The notices were not in accordance with the statute. Cooper v. Alexander, 33 Maine, 453.
Nor has there been a waiver. In the cases cited by the counsel for the plaintiffs, the notices were given by those who were the overseers of the poor. Not so in the case at bar.
The plaintiffs are entitled to recover the amount of $16.69, for expenses incurred prior to June 9, 1869, which is the date of the notice signed by A. Ilayford, chairman of the overseers of the poor of Belfast.
Judgment for $16.69, and interest from date of writ.
CuttiNG, KeNT, WaltoN, and DaNFORTh, JJ., concurred.